Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
Claim 1
“cause the magnetic resonance imaging apparatus to acquire magnetic resonance data from an organ which is marked by a marker, wherein the magnetic resonance data comprises three dimensional (3D) image data. or 3D image data and two dimensional (2D) 2D image data;
provide reference values of one or more parameters describing the shape of the marker;
process the 3D image data for determining the shape of the marker using magnetic resonance properties of the signal void candidate;
determine values of the parameters using the determined shape of the marker;
compare a likelihood that the identified signal void candidate is part of the marker using the comparison result;
output to a user an indication of the calculated likelihood;
in response to the outputting of the calculated likelihood, receive a user input with respect to a radiation therapy plan;
control the radiotherapy apparatus to irradiate the organ in accordance with the radiation therapy plan”

Claim 13.
“receive magnetic resonance data, the magnetic resonance data comprising 3D three dimensional (3D) image data, or 3D image data and a two dimensional (2D) image data, that are acquired using a magnetic resonance imaging apparatus from an organ, wherein the organ is marked by a marker;
provide reference values of one or more parameters describing the shape of the marker;
identify in a reconstructed 2D image reconstructed from the 3D image data or from the 2D image data at least one signal void candidate of the marker;
process the 3D image data and the identified signal void marker determining the shape of the marker using magnetic resonance properties of the signal void candidate;
determine values of the parameters using the determined shape of the marker;
compare the determined values with the reference values;
calculate a likelihood that the identified signal void candidate is part of the marker using the comparison result;
output to a user an indication of the calculated likelihood;
in response to the outputting, receive a user input with respect to a radiation therapy plan; and
control the irradiation of a radiotherapy apparatus to irradiate the organ using the radiation therapy plan”

claim 14.
“using the magnetic resonance data, the magnetic resonance data comprising-3D three dimensional (3D) image data, or 3D image data and a two dimensional (2D) image data, that are acquired using a magnetic resonance imaging apparatus from an organ, wherein the organ is marked by a marker;
identifying, in a reconstructed 2D image reconstructed from the 3D image data or from the 2D image data, data at least one signal void candidate of the marker;
providing reference values of one or more parameters describing the shape of the marker;
processing the 3D image data and the identified signal void for a marker determining the shape of the marker using magnetic resonance properties of the signal void candidate; determining values of the parameters using the determined shape of the marker; comparing the determined values with the reference values;
calculating a likelihood that the identified signal void candidate is part of the marker using the comparison result;
outputting to a user an indication of the calculated likelihood;
in response to the outputting of the calculated likelihood, receiving a user input with respect to a radiation therapy plan; and
controlling a radiotherapy apparatus to irradiate the organ in accordance with the radiation therapy plan”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793